PER CURIAM.
Aldric D. Maddox appeals an order denying his Rule 3.800(a) motion to correct an illegal sentence. Maddox’s motion alleges that trial counsel was ineffective in failing to properly advise Maddox before he entered his guilty plea.
Claims of ineffective assistance of counsel are not cognizable in a Rule 3.800 proceeding. See, e.g:, Wiley v. State, 632 So.2d 721 (Fla. 1st DCA 1994). Additionally, construing Maddox’s motion as a Rule 3.850 motion would not be helpful since the motion would *199be denied as successive and an abuse of procedure.
AFFIRMED.
PETERSON, C.J., and DAUKSCH and ANTOON, JJ., concur.